IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BUDDY W. JOHNSTON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0267

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed October 5, 2016.

Petition for Writ of Certiorari – Original Proceeding.

Luke Newman, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.